Memorandum by the Court. Defendant Megivern appeals from an order of the Supreme Court, Otsego County, denying his motion for summary judgment or in the alternative for partial summary judgment. Although not separately stated and numbered, the complaint may be read to allege three separate and distinct causes of action charging appellant and three corporations with the breach of a building contract, faulty workmanship in its performance and the breach of an agreement with respect to the financing of its cost. Plaintiffs’ answering affidavit shows sufficient facts to require a trial of the issues of appellant’s individual liability under and for the breach of the agreements alleged. Order affirmed, with costs.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.